9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/580,607 filed on 12/7/17 and is a 371 of PCT/FI2015/050401 filed on 6/9/16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 8/19/2021. Claims 31-33, 35-37, 39-41, 43-45 and 47-52 are pending and ready for examination, claims 50-52 have been newly added. 
Claim Objections
Claims 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the following underlined limitations of claim 50-51 along with the limitations of climes 31 and 39 respectively as they depend from, have not been found within the conducted search. The limitations are: transmitting a message to a portable communications device, using a transmitter forming part of the wearable apparatus, in response to the determination of the general alignment of the bearing and the gaze direction; and causing the portable communications device to transmit a wireless active scan request packet to the one remote wireless apparatus in response to the message from the wearable apparatus, for performance of an active scan for the one remote wireless apparatus or a third apparatus associated with the one remote wireless apparatus if it is determined that the orientation of the wearable apparatus with respect to the one remote wireless apparatus satisfies at least one predetermined condition with respect to the direction of the user's eye movement. 
In regards to claim 52, the following underlined limitations of claim 52 along with the limitations of clime 31, as it depends from, have not been found within the conducted search. The limitations are: wherein each of the one or more received radio frequency positioning packets includes an identifier of a respective one of the one or more remote wireless apparatus that transmitted a respective one of the one or more received radio frequency positioning packets; and determining by the wearable apparatus, whether an identifier of a respective one of the one or more remote wireless apparatuses in a respective one of the one or more received positioning packets, is on a white-list, wherein an active scan is permitted for the respective one of the one or more remote wireless apparatuses if its identifier is on the white list.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 39-40 and 47, are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0036832 A1, McKay in view of US 2013/0083063 A1, Genisner and further in view of US 2016/0103484 A1, Guo et al, hereinafter Guo.

As to independent claim 31, McKay teaches “A method comprising: receiving one or more radio frequency positioning packets by a wearable apparatus worn by a user, from a corresponding one or more remote wireless apparatuses, using a phased array of antennas forming part of the wearable apparatus;” ([abstract], claim 15, and fig 2-6, wherein the wireless communication between wearable apparatus and a corresponding apparatus is disclosed. Moreover, [0015-0018] the communication (transmitting and receiving are done via directional antenna such as phased antenna also known as steering antenna, and wherein the wearable device such as HUD heads-up display, reads on “wearable apparatus worn by a user”, and wherein “the radio transmitter (transceiver)” reads on “radio frequency positioning packets”. The wireless communication is digital communication of the internet of [0019] is disclosed, i.e. the transmission in packets which is one of the properties of wireless communication is implicitly if not inherently disclosed, as evidenced by Mishra [0088-0091] “operated by an Internet Service Provider (ISP). ISP equipment 784 in turn provides data commm1ication services through the public, world-wide packet-switching communication network of networks now commonly referred to as the Internet”.)
McKay teaches “determining by the wearable apparatus an orientation of the wearable apparatus with respect to the respective one or more remote wireless apparatuses based on at least a respective one of one or more received radio frequency positioning packets;” ([0012], and [0014-0017] wherein the communication between the subsystem positioning module and the console is disclosed, providing the position, and the direction of the movement which reads on “orientation”. See [0014] “the wearable tag then calculates its position in one embodiment” reads on “determining by the wearable apparatus an orientation of the wearable apparatus”, also see [0016] “uses the positioning signal and the direction of the directional antenna 68 to calculate the position of the wearable subsystem”, also see claim 15. Furthermore, [0017] shows that the direction to the injured fellow firefighter to be determined, i.e. the position of the wearable apparatus is determined with respect to the other remote wireless apparatus.)
McKay is silent in regards to determining by the wearable apparatus, a gaze direction of the user eye movement using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the respective one or more apparatus; and determining by the wearable apparatus, an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction.
Geisner teaches “determining by the wearable apparatus, a gaze direction of the user eye movement using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the respective one or more apparatus; determining by the wearable apparatus, an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction,” ([abstract], fig 1, [0052] and [0073] wherein the gaze detection capability of the HMDD “head mounted display device” provides gaze direction, see fig 2A-2B. Moreover, [0116] wherein the gaze direction detection determines where the user is looking which reads on “indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction”, see fig 6-8. Moreover, [0142] the gaze direction includes the detecting the retina center, and wherein the orientation of the user’s head is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retina behavior detection implemented within the operative communication between the HMDD of a user and a computing apparatus of Geisner to the teaching of McKay in order to expand the feasibility of McKay’s practical implementations to include more interactive implementations that are usable in various applications based on gaze direction and its corresponding operative interaction and communication with other apparatuses and their plurality of service providers (Geisner claim 10) 
McKay is silent in regards to and causing by the wearable apparatus, performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” 
Guo teaches “and causing by the wearable apparatus, performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” ([0036] wherein input responsive to gaze direction in a computer system operatively coupled to a vision system as shown in fig 7, step 86, 88 wherein the gaze is computed and corrected based on a defined criterion “kinematic flow model” which reads on “one predetermined condition with respect to direction of the users’ eye movement”, and wherein only after such step is applied and determined, then the next step 90 is applied which provides/ transmits the input for the responsive interaction to take place as in [0047-0048],see claim 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retroreflective retina implemented within the operative communication between eyewear of a user and a computing apparatus of Guo to the teaching of McKay in order to avoid erroneous interaction and rather provide improved accuracy gaze tracking (Guo [0013] and [0025].) 

As to independent claim 39, McKay teaches “A wearable apparatus comprising: at least one processor; and at least one memory including computer program code, which when executed by the at least one processor, cause the apparatus: to receive one or more radio frequency positioning packets by a wearable apparatus worn by a user, from a corresponding one or more remote wireless apparatuses, using a phased array of antennas forming part of the wearable apparatus,” ([abstract], claim 15, and fig 2-6, wherein the wireless communication between wearable apparatus and a corresponding apparatus is disclosed. Moreover, [0015-0018] the communication (transmitting and receiving are done via directional antenna such as phased antenna also known as steering antenna, and wherein the wearable device such as HUD heads-up display, reads on “wearable apparatus worn by a user”, and wherein “the radio transmitter (transceiver)” reads on “radio frequency positioning packets”. The wireless communication is digital communication of the internet of [0019] is disclosed, i.e. the transmission in packets which is one of the properties of wireless communication is implicitly if not inherently disclosed, as evidenced by Mishra [0088-0091] “operated by an Internet Service Provider (ISP). ISP equipment 784 in turn provides data commm1ication services through the public, world-wide packet-switching communication network of networks now commonly referred to as the Internet”.)
McKay teaches “to determine an orientation of the wearable apparatus with respect to one remote wireless apparatus of the one or more remote wireless apparatuses based on at least one received radio frequency positioning packet of the received one or more radio frequency positioning packets;” ([0012], and [0014-0017] wherein the communication between the subsystem positioning module and the console is disclosed, providing the position, and the direction of the movement which reads on “orientation”. See [0014] “the wearable tag then calculates its position in one embodiment” reads on “determining by the wearable apparatus an orientation of the wearable apparatus”, also see [0016] “uses the positioning signal and the direction of the directional antenna 68 to calculate the position of the wearable subsystem”, also see claim 15. Furthermore, [0017] shows that the direction to the injured fellow firefighter to be determined, i.e. the position of the wearable apparatus is determined with respect to the other remote wireless apparatus.)
McKay is silent to “to determine a gaze direction of the user’s eye movement, using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the one remote wireless apparatus; to determine an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the one remote wireless apparatus being aligned with the gaze direction” 
Geisner teaches “to determine a gaze direction of the user’s eye movement, using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the one remote wireless apparatus; to determine an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the one remote wireless apparatus being aligned with the gaze direction;” ([abstract], fig 1, [0052] and [0073] wherein the gaze detection capability of the HMDD “head mounted display device” provides gaze direction, see fig 2A-2B. Moreover, [0116] wherein the gaze direction detection determines where the user is looking which reads on “indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction”, see fig 6-8. Moreover, [0142] the gaze direction includes the detecting the retina center, and wherein the orientation of the user’s head is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retina behavior detection implemented within the operative communication between the HMDD of a user and a computing apparatus of Geisner to the teaching of McKay in order to expand the feasibility of McKay’s practical implementations to include more interactive implementations that are usable in various applications based on gaze direction and its corresponding operative interaction and communication with other apparatuses and their plurality of service providers (Geisner claim 10) 
McKay is silent in regards to and causing by the wearable apparatus, performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” 
Guo teaches “and to cause performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” ([0036] wherein input responsive to gaze direction in a computer system operatively coupled to a vision system as shown in fig 7, step 86, 88 wherein the gaze is computed and corrected based on a defined criterion “kinematic flow model” which reads on “one predetermined condition with respect to direction of the users’ eye movement”, and wherein only after such step is applied and determined, then the next step 90 is applied which provides/ transmits the input for the responsive interaction to take place as in [0047-0048],see claim 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retroreflective retina implemented within the operative communication between eyewear of a user and a computing apparatus of Guo to the teaching of McKay in order to avoid erroneous interaction and rather provide improved accuracy gaze tracking (Guo [0013] and [0025].) 

As to independent claim 47, McKay teaches “A non-transitory computer-readable medium having computer-readable code stored thereon, the computer readable code, when executed by a least one processor, cause performance of at least: receiving one or more radio frequency positioning packets by a wearable apparatus worn by a user, from a corresponding one or more remote wireless apparatuses, using a phased array of antennas forming part of the wearable apparatus;” ([abstract], claim 15, and fig 2-6, wherein the wireless communication between wearable apparatus and a corresponding apparatus is disclosed. Moreover, [0015-0018] the communication (transmitting and receiving are done via directional antenna such as phased antenna also known as steering antenna, and wherein the wearable device such as HUD heads-up display, reads on “wearable apparatus worn by a user”, and wherein “the radio transmitter (transceiver)” reads on “radio frequency positioning packets”. The wireless communication is digital communication of the internet of [0019] is disclosed, i.e. the transmission in packets which is one of the properties of wireless communication is implicitly if not inherently disclosed, as evidenced by Mishra [0088-0091] “operated by an Internet Service Provider (ISP). ISP equipment 784 in turn provides data commm1ication services through the public, world-wide packet-switching communication network of networks now commonly referred to as the Internet”.)
McKay teaches “determining by the wearable apparatus an orientation of the wearable apparatus with respect to the respective one or more remote wireless apparatuses based on at least a respective one of one or more received radio frequency positioning packets;” ([0012], and [0014-0017] wherein the communication between the subsystem positioning module and the console is disclosed, providing the position, and the direction of the movement which reads on “orientation”. See [0014] “the wearable tag then calculates its position in one embodiment” reads on “determining by the wearable apparatus an orientation of the wearable apparatus”, also see [0016] “uses the positioning signal and the direction of the directional antenna 68 to calculate the position of the wearable subsystem”, also see claim 15. Furthermore, [0017] shows that the direction to the injured fellow firefighter to be determined, i.e. the position of the wearable apparatus is determined with respect to the other remote wireless apparatus.)
McKay is silent in regards to determining by the wearable apparatus, a gaze direction of the user eye movement using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the respective one or more apparatus; and determining by the wearable apparatus, an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction.
Geisner teaches “determining by the wearable apparatus, a gaze direction of the user eye movement using at least one retina detector forming part of the wearable apparatus, while looking from the wearable apparatus towards the respective one or more apparatus; determining by the wearable apparatus, an occurrence of a predetermined relationship that the orientation is indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction,” ([abstract], fig 1, [0052] and [0073] wherein the gaze detection capability of the HMDD “head mounted display device” provides gaze direction, see fig 2A-2B. Moreover, [0116] wherein the gaze direction detection determines where the user is looking which reads on “indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction”, see fig 6-8. Moreover, [0142] the gaze direction includes the detecting the retina center, and wherein the orientation of the user’s head is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retina behavior detection implemented within the operative communication between the HMDD of a user and a computing apparatus of Geisner to the teaching of McKay in order to expand the feasibility of McKay’s practical implementations to include more interactive implementations that are usable in various applications based on gaze direction and its corresponding operative interaction and communication with other apparatuses and their plurality of service providers (Geisner claim 10) 
McKay is silent in regards to and causing by the wearable apparatus, performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” 
Guo teaches “and causing by the wearable apparatus, performance of an active scan for the respective one remote wireless apparatus or a third apparatus associated with the respective one remote wireless apparatus only if it is determined that the orientation of the wearable apparatus with respect to the respective one remote wireless apparatus satisfies at least one predetermined condition with respect to direction of the users’ eye movement.” ([0036] wherein input responsive to gaze direction in a computer system operatively coupled to a vision system as shown in fig 7, step 86, 88 wherein the gaze is computed and corrected based on a defined criterion “kinematic flow model” which reads on “one predetermined condition with respect to direction of the users’ eye movement”, and wherein only after such step is applied and determined, then the next step 90 is applied which provides/ transmits the input for the responsive interaction to take place as in [0047-0048], see claim 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retroreflective retina implemented within the operative communication between eyewear of a user and a computing apparatus of Guo to the teaching of McKay in order to avoid erroneous interaction and rather provide improved accuracy gaze tracking (Guo [0013] and [0025].) 

As to claims 32 and 40, McKay as modified is silent in regards to wherein the active scan is performed using an identifier of the one remote wireless apparatus or the third apparatus that is included in a radio frequency packet received from the one remote wireless apparatus.
Guo teaches “wherein the active scan is performed using an identifier of the one remote wireless apparatus or the third apparatus that is included in a radio frequency packet received from the one remote wireless apparatus.” ([0016] focal point p reads on “using an identifier”. Also see [0023-0025] and [0045].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement and include the technique of gaze and corresponding retroreflective retina implemented within the operative communication between eyewear of a user and a computing apparatus of Guo to the teaching of McKay in order to avoid erroneous interaction and rather provide improved accuracy gaze tracking (Guo [0013] and [0025].) 

As to claims 35 and 43, McKay is silent in regards to “determining a direction of a gesture performed by the user; determining that the orientation of the wearable apparatus with respect to the one remote wireless apparatus satisfies the predetermined condition if the direction of the gesture of the user and the orientation of the wearable apparatus with respect to the one remote wireless apparatus adopt a predetermined relationship.”
Geisner teaches “determining a direction of a gesture performed by the user; determining that the orientation of the wearable apparatus with respect to the one remote wireless apparatus satisfies the predetermined condition if the direction of the gesture of the user and the orientation of the wearable apparatus with respect to the one remote wireless apparatus adopt a predetermined relationship.” ([abstract], fig 1, [0052] and [0073] wherein the gaze detection capability of the HMDD “head mounted display device” provides gaze direction, see fig 2A-2B. Moreover, [0116] wherein the gaze direction detection determines where the user is looking which reads on “indicative of a bearing towards the respective one remote wireless apparatus being aligned with the gaze direction”, see fig 6-8. Moreover, [0142] the gaze direction includes the detecting the retina center, and wherein the orientation of the user’s head is determined.)

Claims 33, 36-37, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over McKay as modified by Geisner and Gou as applied to claims 31 and 39 above, and further in view of US 2013/0254716 A1, Mishra.

As to claims 33 and 41, McKay is silent in regards to “wherein causing performance of the active scan for the one remote wireless apparatus or the third apparatus includes adding the one remote wireless apparatus or the third apparatus to an active scan white list.”
Mishra teaches “wherein causing performance of the active scan for the one remote wireless apparatus or the third apparatus includes adding the one remote wireless apparatus or the third apparatus to an active scan white list.” (fig 1, and [0046-0047] different user’s each with his/ her glasses are using the same application as depicted in of Mishra. i.e. users A-C, for example, each with a glasses, yet one of the users would have a priority relative to others/ ranking, i.e. the list of possible user’s has been provided which reads on “white list”. In regards to the limitation of active scan such limitation is disclosed by Gou as explained in the rejection of the above independent claims.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known communication approaches of Mishra to the communication algorithm of McKay wherein such approaches are applied within the same field and would provide the expected results yet with higher accuracy and reliability.

As to claims 36 and 44, McKay as modified is silent in regards to a), b) and c) of claims 36, and 44.
Mishra teaches “causing performance of the active scan only if at least one further pre-determined condition with respect to the one remote wireless apparatus or the third apparatus is also satisfied, wherein the method further comprises at least one of : a) determining whether a user indication that a connection with the one remote wireless apparatus or the third apparatus is desired has been received and causing performance of the active scan only if the user indication has been received,” ([0086] “issuing commands”, wherein human interaction with the device is disclosed. Moreover, [0053-0054] wherein more than one component along with the tracking is applicable/ combination including a user interface module to interact with the device and linking module to link relative communication based on the other modules such as the user interface module “in response to another user viewing the social network messages”; “a user may indicate interest in an entity and/or content associated with an entity based on one or more interest indicators. By way of example, a user may select a "like" button”; also see [0103] “a user of mobile terminal 901 speaks into microphone. In regards to the limitation “active scan” this limitation has been disclosed by Guo as explained in the rejection of the independent claims above.)
“or b) estimating a distance between the wearable and one remote wireless apparatuses and causing performance of the active scan, only if the estimated distance satisfies a pre-determined criterion wherein the estimated distance satisfies the pre-determined criterion if the estimated distance is less than a threshold distance,” ([0068] “if the user looks away” versus “where the user looks at” reads on an estimated distance being higher or lower than a defined range, that is considered looking towards or away from a defined content, i.e. the distance measurement is implicitly applied. also see [0037]. In regards to the limitation “active scan” this limitation has been disclosed by Gou as explained in the rejection of the independent claims above.)
“or c) determining a received signal strength indication for at least one radio frequency packet received from the one remote wireless apparatus and causing performance of the active scan, only if the received signal strength indication is determined to be above a threshold value.” ([0037-0041] “threshold”, and [0047]. In regards to the limitation “active scan” this limitation has been disclosed by Guo as explained in the rejection of the independent claims above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known communication approaches of Mishra to the communication algorithm of McKay wherein such approaches are applied within the same field and would provide the expected results yet with higher accuracy and reliability.

As to claims 37 and 45, McKay is silent in regards to “determining a type of the one remote wireless apparatus or the third apparatus; and causing performance of the active scan, only if the apparatus is determined to be of a pre-defined type.”
Mishra teaches “determining a type of the one remote wireless apparatus or the third apparatus; and causing performance of the active scan, only if the apparatus is determined to be of a pre-defined type.” ([0088] the connection with external device (wired or wireless) is disclosed such as “wireless handheld devices, such as mobile telephones like cell phones, the communications interface 770 includes a radio band electromagnetic transmitter and receiver called a radio transceiver”, the type of each device is determined/identified within the communication packet [0050-0052] “open system interconnection model OSI”, and [0108]. Moreover, [0100] wherein defined type/ device “defined in terms of front-end and back-end characteristics” see [0108] “to identify the mobile terminal 901 on a radio network.” In regards to the limitation “active scan” this limitation has been disclosed by Kneckt as explained in the rejection of the independent claims above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known communication approaches of Mishra to the communication algorithm of McKay wherein such approaches are applied within the same field and would provide the expected results yet with higher accuracy and reliability.

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over McKay as modified by Geisner and Gou as applied to claims 31and 39 above, and further in view of US 2014/0056177 A1, Kneckt et al, hereinafter referenced as Kneckt.

As to claims 48 and 49, McKay is silent in regards to “determine vertical distance between the wearable apparatus and the one remote wireless apparatus; and cause performance of the active scan for the second apparatus or the third apparatus associated with the second apparatus if a) it is determined that the orientation of the first apparatus with respect to the second apparatus satisfies at least one predetermined condition.”
Mishra teaches “determine vertical distance between the wearable apparatus and the one remote wireless apparatus;” ([0068] “if the user looks away” versus “where the user looks at” reads on an estimated distance being higher or lower than a defined range, that is considered looking towards or away from a defined content, i.e. the distance measurement is implicitly applied. also see [0037]. Knowing that the shortest distance between the glasses and the UE is the vertical distance, as a user looking down at his/her device.)
“cause performance of the active scan for the second apparatus or the third apparatus associated with the second apparatus if a) it is determined that the orientation of the first apparatus with respect to the second apparatus satisfies at least one predetermined condition” ([abstract], [0003-0007] fig 1, and [0031], based on the gaze tracking information (orientation) of the glasses an interfacing response to be applied to another apparatus UE user equipment.  Moreover, ([0037-0039] when the user looks at a certain content in the UE for a defined time/threshold, then a response/ action to take place related to that content such as resizing or allowing access to the content’s information or initiating a certain functionality. Also see [0040-0041] and [0060-0069]. Moreover, [0050-0052] and [0091] wherein the communication packets which includes information via their header identifying the packets, and the terminal as in [0108] wherein the reception of such packets could be applied via an active scan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known communication approaches of Mishra to the communication algorithm of McKay wherein such approaches are applied within the same field and would provide the expected results yet with higher accuracy and reliability.
McKay as modified does not cite the active scan of the second apparatus.
Kneckt teaches “active scan” ([0027-0028], “active scanning”, “SWD 101 transmits a request communication seeking a response from candidate NWDs. Such a request communication may include data identifying SWD 101 as an authorized device and/or other data regarding SWD 101. The request may also include data that specifies certain criteria for candidate NWDs. For example, SWD 101 may be seeking to establish a link with an NWD operated by a particular network provider and/or an NWD that conforms to certain communication parameters. In some embodiments, only NWDs able to satisfy specified criteria respond to a request from an SWD.”, see [0019] “such scanning may be active or passive”, see fig 2B-2E wherein if there is a device within a defined orientation and distance range of figs 1B, 3A-C or 4, then the active scanning applies, yet if there is no device within the defined orientations and range then no active scanning applies as explained in [0001].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of active scanning applied within the art of Kneckt to the teaching of McKay wherein such approach would provide the expected results of data communication/ packet communication utilizing a well-known approach applied within the same field of endeavor. (KSR)
McKay is silent to “b) the vertical distance is indicative of the wearable and one remote wireless apparatus being on the same floor.”
Mishra teaches “b) the vertical distance is indicative of the wearable and one remote wireless apparatus being on the same floor.” ([0031] and [0061] “gaze tracking information” a person wearing glasses interacting with his/ her UE device such as “mobile phone”, [0110] and claim 17, cannot be at different floor while interacting with his/her device. [0086] “a sensor detects condition in its vicinity”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known communication approaches of Mishra to the communication algorithm of McKay wherein such approaches are applied within the same field and would provide the expected results yet with higher accuracy and reliability.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/067982 A1, is directed to directional proximity detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/13/2022